By the Court,
Cole, J.
We cannot grant a new trial in this case, although the weight of evidence, as it is returned to this court, would seem to be against the verdict. There is great conflict of testimony upon the point whether the certificates were taken by the plaintiffs in payment of their goods and at their own risk, or not. It was the peculiar province of the jury to decide upon this conflict. They saw the witnesses, their manner of testifying, and could best judge what credit to give their conflicting statements. Besides, the bill of exceptions *137does not state that it contains all the material evidence given on the trial. Under these circumstances, we could not reverse the judgment, even if we thought the weight of evidence, as contained in the bill of exceptions, was in favor of the plaintiffs.
The judgment of the circuit court is affirmed.